

Exhibit 10.25
CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) entered into this 17th day of
July, 2008, between McINTOSH BANCSHARES, INC., a Georgia corporation (the
“Corporation”), and JASON L. PATRICK (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Corporation wishes to assure both itself and its key employees of
continuity of management and objective judgment in the event of any actual or
contemplated Change in Control (as defined hereinafter) of the Corporation or
McIntosh State Bank, the Corporation’s wholly-owned subsidiary (the “Bank”), and
Employee, as Senior Vice President and Chief Credit Officer, is a key employee
of the Corporation and Bank and an integral part of their management; and


WHEREAS, this Agreement is not intended to materially alter the compensation and
benefits that Employee could reasonably expect to receive in the absence of a
Change in Control of the Corporation or the Bank, and this Agreement accordingly
will be offered solely upon circumstances relating to an actual or anticipated
Change in Control of the Corporation or Bank.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:


1.           DEFINITIONS


As used in this Agreement of the following terms shall have the definitions as
set forth hereinafter:


1.1           “Board of Directors” shall mean the Board of Directors of the
Corporation or the Bank, as the case may be.


1.2           “Cause” shall mean either:


1.2.1                any act that constitutes on Employee’s part, fraud,
dishonesty, a felony or gross malfeasance of duty, and that directly results in
material injury to the Corporation or to the Bank; or



--


 
 

--------------------------------------------------------------------------------

 

1.2.2                conduct by Employee in his office with the Corporation or
the Bank that is grossly inappropriate and demonstrably likely to lead to
material injury to the Corporation or the Bank, as determined by the Board of
Directors acting reasonably and in good faith; provided, however, such conduct
shall not constitute Cause unless the Board of Directors shall deliver to
Employee notice setting forth with specificity that conduct to qualify as Cause,
reasonable action that would remedy such objection, and a reasonable time (not
less than thirty (30) days) within which Employee may take such remedial action,
and Employee shall not have taken such specified remedial action within the
specified time.


1.3           “Change in Control” occurs when (a) any one person or more than
one person acting as a group acquires ownership of the stock of the Corporation
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Corporation; (b) a change in the effective control of the
Corporation occurs on either of the following dates:  The date any one person or
more than person acting as a group acquires ownership of the stock possessing
thirty percent (30%) of the total voting power of the stock of the Corporation
or the date a majority of the members of the Corporation’s Board of Directors is
replaced during any twelve (12) months period by directors whose appointment or
election is not endorsed by a majority of the members of the Corporation’s Board
of Directors before the date of appointment or election, provided that for
purposes of this paragraph the term Corporation refers solely to the
Corporation; or (c) a change in the ownership of a substantial portion of the
Corporation’s assets occurs on the date that any one person, or more than one
person acting as a group, acquires assets of the Corporation that has a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all assets of the Corporation immediately before such
acquisition or acquisitions over a twelve (12) month period.


1.4           “Current Salary” shall mean that salary at the highest rate in
effect during the six (6) month period prior to Employee’s termination.


1.5           “Disability” means if an employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.



--


 
 

--------------------------------------------------------------------------------

 

1.6           “Involuntary Termination” shall mean termination of his employment
by Employee following a Change in Control, which in the reasonable judgment of
Employee is due to either:


1.6.1                a change in Employee’s responsibilities, position
(including status, office, title, reporting relationships or working
conditions), authority or duties (including changes resulting from the
assignment to Employee of any duties inconsistent with his positions, duties or
responsibilities as in effect immediately prior to the Change in Control); or


1.6.2                a reduction in Employee’s compensation or benefits; or


1.6.3                a forced relocation of Employee outside of Butts County or
significant increase in Employee’s travel requirements.  Involuntary Termination
does not include Employee’s Disability, Retirement (as defined hereinafter) or
death.


1.7           “Person” shall mean a natural person, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.


1.8           “Present Value” shall have the same meaning as provided in Section
280G(d)(4) of the Internal Revenue Code of 1986, as amended.


1.9           “Proposed Transaction” shall mean either a public announcement of
a proposal for a transaction that, if consummated, would constitute a Change in
Control or the Board of Directors of the Corporation or the Bank receives and
decides to explore an expression of interest with respect to a transaction in
which, if consummated, would lead to a Change in Control.


1.10                “Retirement” shall mean Employee’s termination by
“retirement” as that term is defined in any of the Corporation’s or Bank’s
retirement plans.


1.11                “Specified Employee” means a key employee (as defined in
Section 416(i) of the Internal Revenue Code without regard to paragraph 5
thereof) of the Corporation if any stock of the Corporation is publicly traded
on an established securities market or otherwise.


2.                      OPERATION OF AGREEMENT


This Agreement shall be effective immediately upon its execution by the parties
hereto, but anything in this Agreement to the contrary notwithstanding, neither
the Agreement nor any provision hereof shall be operative unless, during the
term of this Agreement, there has been a Change in Control of the Corporation or
of the Bank.  Upon such a Change in Control of the Corporation or of the Bank
during the term of this Agreement, all of the provisions hereof shall become
operative immediately.


3.           TERM OF AGREEMENT


The term of this Agreement shall be for an initial three (3) year period
commencing on the date hereof, and shall be renewable at the end of the first
year of such initial three (3) year period and annually thereafter, for an
additional one (1) year period following the initial three (3) year period and
prior extensions thereof in the sole discretion of the Board of Directors of the
Corporation and upon such terms and conditions as it may authorize at such time.


4.           BENEFITS FOLLOWING A CHANGE IN CONTROL


4.1           Provided Employee is providing services to the Corporation or an
Employer, the majority of which is owned by the Corporation, at the time of the
Change in Control, Employee shall be entitled to and the Corporation shall pay
to Employee, the salary, bonus and benefits set forth in paragraph 4.3 below if
a Change in Control occurs during the term of this Agreement and Employee’s
employment is terminated within two (2) years following the Change in Control
either:


4.1.1                by the Corporation or the Bank other than for Cause or by
reason of Employee’s Disability, Retirement or death, or


4.1.2                by Employee pursuant to Involuntary Termination.


4.2           Employee shall be entitled to and the Corporation shall pay to
Employee the salary, bonus and benefits set forth in paragraph 4.3 below if
during the term of this Agreement there is a Proposed Transaction  and
Employee’s employment is thereafter terminated by the Corporation or the Bank
other than for Cause or by reason of Employee’s Disability, Retirement or death,
and the Proposed Transaction is consummated within one (1) year after the date
of termination of Employee’s employment, then a Change in Control shall be
deemed to have occurred during the term of this Agreement and the termination of
Employee’s employment shall be deemed to have occurred within one (1) year
following a Change in Control.


4.3.1                The Corporation or the Bank shall pay and Employee shall
receive his Current Salary (subject to withholding all applicable taxes) for a
period of one (1) year from his date of termination in the same manner as it was
being paid as of the date of termination; provided, however, that the salary
payments provided for hereunder shall be paid in a single lump sum payment, to
be paid not later than thirty (30) days after his termination of employment,
said lump sum payment to be determined by taking the salary payments to be made
and discounting them to their Present Value.


4.3.2                The Corporation or the Bank shall pay and Employees shall
receive a bonus (subject to withholding all applicable taxes) greater than or
equal to a pro rata percentage of the previous years’ bonus based upon the
number of months worked during the current fiscal year prior to termination.


4.3.3                The Corporation or the Bank shall pay and Employees shall
receive the §401(k) contributions based upon employee’s Current Salary (subject
to withholding all applicable taxes) for a period of one (1) year from the date
of his termination in the same manner as it was being paid as of the date of
termination; provided, however, that the §401(k) contributions provided for
hereunder shall  be paid in a single lump sum payment, to be paid not later than
thirty (30) days after his termination of employment, said lump sum payment to
be determined by taking the §401(k) contributions to be made and discounting
them to their Present Value.


4.3.4                Employees shall be entitled to any life, health or
disability insurance in effect at the time of employee’s termination for a
period of one (1) year from his date of termination in the same manner as it was
provided as of the date of termination.


4.3.5                Employees shall be entitled to purchase the automobile
provided by the Bank at the Bank’s depreciated value.


4.4           Restriction on Timing of Distribution.  Notwithstanding any
provision of this Agreement to the contrary, if the Employee is considered a
Specified Employee at Termination of Employment under such procedures as
established by the Corporation in accordance with Section 409A of the Code,
benefit distributions that are made upon Termination of Employment may not
commence earlier than six (6) months after the date of such Termination of
Employment.  In the event this Section 4.4 is applicable to the Employee, any
distribution which would otherwise be paid to the Employee within the first six
(6) months following the Termination of Employment shall be accumulated and paid
to the Employee in a lump sum on the first day of the seventh (7th) month
following the Termination of Employment.  All subsequent distributions shall be
paid in the manner specified.



--


 
 

--------------------------------------------------------------------------------

 

5.           MISCELLANEOUS


5.1           Assignment.  The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Employee, and
agree that this Agreement may not be assigned or transferred by Employee, in
whole or in part, without the prior written consent of the Corporation.  Any
business entity succeeding to all or substantially all of the business of the
Corporation or the Bank by purchase, merger, consolidation, sale of assets or
otherwise shall be bound by this Agreement.
5.2           Other Agents.  Nothing in this Agreement is to be interpreted as
limiting the Corporation from employing other personnel on such terms and
conditions as may be satisfactory to the Corporation.


5.3           Notices.  All notices, requests, demands and other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing, if mailed first class,
certified mail, postage prepaid:


To the
Corporation:                                                                McIntosh
Bancshares, Inc.
210 South Oak Street
P. O. Box 3818
Jackson, GA 30233


To Employee:                                                      Jason L.
Patrick
c/o McIntosh State Bank
210 South Oak Street
P. O. Box 3818
Jackson, GA 30233


Any party may change the address to which notices, requests, demands, and other
communications shall be delivered or mailed by giving notice thereof to the
other part in the same manner provided herein.


5.4           Severability.  If any provision or covenant, or any part thereof,
of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.


5.5           Waiver.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a Waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the Waiver.


5.6           Amendments.  This Agreement may be amended or modified only by a
writing signed by both parties hereto making specific reference to this
Agreement.  This Agreement shall supersede and replace all prior Change in
Control Agreements between the Corporation and Employee.


5.7           Governing Law.  The validity and effect of this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Georgia.


5.8           Arbitration.  The parties agree that all disputes that may arise
between them relating to the interpretation or performance of this Agreement,
shall be determined by binding arbitration through an arbitrator approved by the
American Arbitration Association or other arbitrator mutually acceptable to the
parties.  The award of the arbitrator shall be final and binding upon the
parties and judgment upon the award rendered may be entered in any court having
jurisdiction.  In the event Employee incurs legal fees and other expense in
seeking to obtain or to enforce any rights or benefits provided by this
Agreement and is successful, in whole or in part, in obtaining or enforcing any
such rights or benefits through settlement, arbitration or otherwise, the
Corporation shall promptly pay the Employee’s reasonable legal fees and expense
incurred in enforcing this Agreement.  Except to the extent provided in the
preceding sentence, each party shall pay its own legal fees and other expenses
associated with the arbitration, with the fee for the arbitrator to be shared
equally.


5.9           Compliance with Section 409A.  This Agreement shall at all times
be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this First Amendment.


5.10                Rescission.  Any modification to the terms of this Agreement
that would inadvertently result in (i) treatment as a material modification
under Section 409A of the Code; or (ii) an additional tax liability on the part
of the Employee, shall have no effect provided the change in the terms of the
plan is rescinded by the earlier of a date before the right is exercised (if the
change grants a discretionary right) and the last day of the calendar year
during which such change occurred.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by its duly authorized officers and Employee has hereunto set his
hand, as of the date and year first above written.


“CORPORATION”


McINTOSH BANCSHARES, INC.




By:/s/ William K. Malone                         
                                      Chairman




Attest: /s/ James P. Doyle               
  Secretary


(SEAL)




“EMPLOYEE”




/s/ Jason L. Patrick                                            
JASON L. PATRICK

